Mazzarelli, J.,
dissents in a memorandum as follows: I would affirm the order appealed because plaintiff made a prima facie showing that defendant’s prolonged failure to repair an unhinged door to the apartment’s only bathroom was a substantial cause of her injuries. There are outstanding factual issues as to whether a reasonable person requiring the use of a bathroom would attempt to temporarily reposition the detached door to an operable place within its frame to assure her privacy, and as to whether plaintiff’s subsequent injuries can be viewed as having “flow[ed] from” the defendant’s failure to repair the door (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315).
I would find these facts analogous to Jackson v New York City Hous. Auth. (214 AD2d 605), and distinguishable from Green v New York City Hous. Auth. (82 AD2d 780, affd 55 NY2d 966). In Jackson, plaintiff was injured as she attempted to rehang a sliding closet door which the Housing Authority had neglected to repair for a prolonged period. The Second Department found triable issues as to whether plaintiff’s actions “were *291a normal consequence” of the defendant’s failure to repair the door (supra, at 606). I would reach a similar conclusion here. As the majority at the Appellate Term in this case noted, “a jury could reasonably find that plaintiff or some other apartment occupant or guest would attempt to secure the unhinged bathroom door in its frame for obvious privacy reasons”, a concern not even present with respect to the closet door in Jackson. Moreover, this plaintiff did not have the option of another bathroom with a functional door in the apartment.
Although Green also involved the Housing Authority’s failure to repair, there, a bedroom door, the circumstances surrounding that plaintiffs injuries are otherwise distinguishable. In Green, plaintiff chose to store the broken door in various places in the bedroom, “ ‘ [b] eside the wall, under the bed, on all four of the walls really’ * * * [f]or most of the time it was kept under the bed” (Green v New York City Hous. Auth., 82 AD2d 780, supra). The infant plaintiff was subsequently injured while playing in the room, either because the door fell on him, or because he ran into it (supra). Both this Court and the Court of Appeals agreed that it was not the Housing Authority’s failure to repair the door, but the mother’s decision to store the door, unbraced, against the wall in the bedroom which was the sole proximate cause of the infant’s injuries (compare, Perez v New York City Hous. Auth., 212 AD2d 379 [triable issue of fact where injury occurred after the Housing Authority instructed plaintiff how to store a broken door]).
Because these facts do not fall within those cases leading to the inexorable conclusion that a plaintiffs actions were the sole cause of her injury, I would defer to the trier of fact to make a determination on the issue of proximate cause (see, Derdiarian v Felix Contr. Corp., supra, at 315 [“(g)iven the unique nature of the inquiry in each case, it is for the finder of fact to determine legal cause”]).